Case: 1:21-cv-02180 Document #: 98-2 Filed: 07/20/21 Page 1 of 4 PagelD #:2453

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF ILLINOIS

 

EASTERN DIVISION
Zuru (Singapore) Pte., Ltd. et al., Case No.: 1:21-cv-02180
Judge Martha M. Pacold
Plaintiffs, Magistrate Judge Susan E. Cox

V.

The Individuals, Corporations, Limited
Liability Companies, Partnerships and
Unincorporated Associations Identified on
Schedule “A” Hereto, et al.,

Defendants.

 

 

DECLARATION OF GANGKUI ZHANG

I, Gangkui Zhang, hereby declare under penalty of perjury under the laws of the United
States that the following is true and correct to the best of my knowledge, information and belief.

1. I managed the businesses identified in Plaintiff's Complaint as enjoy_urlife and
million*billion (collectively, the “Defendants” or the “Stores”), which were two online stores on
eBay. Both Stores are now closed.

2. I am a citizen and resident of China. I have never been to Illinois or the United
States. Prior to this case, I never had any experience with the U.S. legal system.

3. I understand that Plaintiffs in this case moved for default judgment toward the end
of June. Defendants did not intend to default in this case. Defendants did not learn of this case
until May 31, 2021 (China time). Defendants first engaged in settlement negotiation with

Plaintiff through their respective counsels hoping to settle the case. However, Defendants were
Case: 1:21-cv-02180 Document #: 98-2 Filed: 07/20/21 Page 2 of 4 PagelD #:2454

not satisfied with the settlement terms, and it took Defendants some time to find and retain new
counsel to get ready for the case.

4. Defendants do not appreciate how they are being portrayed in this case, in which
Plaintiffs are accusing Defendants of being part of some kind of a large-scale counterfeiting ring
that is targeting the residents of Illinois and is responsible for lost jobs and tax revenue. Those
things are not true. Defendants have no relationship with the other defendants in this case and
are not part of any counterfeiting operation.

5. Defendants do not directly conduct any regular business with any person or any
company located in Illinois. Defendants offered the products at issue in this case for only a short
period of between about one to two months. Defendants have not completed a sale of any of the
products at issue in this case anywhere in the United States. I understand that Plaintiffs have
submitted eBay Checkout webpages that seem to show Defendants selling the products in this
case to an address in Bolingbrook, Illinois. I have checked the sales records and can confirm no
order for the products in this case was placed on the enjoy_urlife store. I can also confirm that
one order for the products at issue was placed on the million*billion store but was later canceled
so that no product was ever shipped to the U.S.

6. I understand that Plaintiffs are claiming a trademark over the phrase “Bunch O
Balloons.” I can confirm that neither of the Stores ever used that phrase. | also understand that
Plaintiffs are claiming a trademark over the word “BUNCHO.” I can confirm that neither of the
Stores ever used “BUNCHO.”

7. I have looked at the images that Plaintiffs claimed to have copyrighted. I can

confirm that neither of the Stores ever used those images.
Case: 1:21-cv-02180 Document #: 98-2 Filed: 07/20/21 Page 3 of 4 PagelD #:2455

8. At the time when Defendants’ PayPal accounts were restrained, enjoy_urlife’s
PayPal account had a balance of $28,982, and million*billion’s PayPal account had a balance of
$166,941 (the “Operating Capital”). Defendants use the Operating Capital like a business bank
account. It holds revenue from sales of all products sold by Defendants—not just sales of the
products at issue—and it is used to pay operating expenses such as cost of goods, rent, employee
salaries, etc. Of the total in the Operating Capital, none came from sales of the products in this
case.

9, Having now had the opportunity to understand the issues in this lawsuit, I am
stunned to learn that Defendants are accused of being part of a large counterfeiting operation.
Defendants are not counterfeiters. Defendants are not working with others to counterfeit.
Defendants’ balloon products are not designed to confuse people, and they do not use the “Bunch

O Balloons” phrase, the word “BUNCHO” or the images Plaintiff claims to own.
Case: 1:21-cv-02180 Document #: 98-2 Filed: 07/20/21 Page 4 of 4 PagelD #:2456

I declare under penalty of perjury under the laws of the United States that the foregoing is true

and correct to the best of my knowledge, information and belief and was signed by me on the

date below.

Gowns Kt Z home

 

Gangkui Zhang

Date: 207).7-1¢
